Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


The State of Texas for the Best Interest and           Appeal from the County Court at Law of
Protection of R.J.R.                                   Lamar County, Texas (Tr. Ct. No. 123-13).
                                                       Opinion delivered by Chief Justice Morriss,
No. 06-13-00054-CV                                     Justice Carter and Justice Moseley
                                                       participating.



       As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment ordering inpatient treatment
and the administration of psychoactive medication. We further order R.J.R.’s immediate release
from involuntary commitment.
       We further order that the State of Texas pay all costs of this appeal.


                                                       RENDERED JULY 3, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk